Citation Nr: 0912224	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-17 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/asthma as secondary to asbestos 
exposure.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.


FINDING OF FACT

CODP/asthma did not have its onset during active service or 
result from disease or injury in service, to include from 
asbestos exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
COPD/asthma have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having COPD and asthma.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
breathing condition.  

In correspondence of record, the Veteran stated that his 
COPD/asthma was due to exposure to asbestos during service 
while aboard naval ships.  

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21, rescinded by M21-
1MR, Parts II, IV, and V (December 13, 2005); VAOPGCPREC 4-
2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000); 
see also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities: 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection 
(b).  
  
However, there is no presumption of service connection 
pertaining to asbestos exposure and any specified disease.  
The law instead requires that where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence suggestive of such a linkage is required, 
and the appellant's medically untrained opinion is not 
competent.  Hickson, 12 Vet. App. at 253; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period for the development of disease 
due to exposure to asbestos ranges from 10 to 45 or more 
years (between first exposure and the development of 
disease).  The extent and duration of exposure to asbestos is 
not a factor for consideration.  Id. at Subsection (d).   

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Id. at Subsection (g).  

If the evidence supports a conclusion that the claimant's 
current disability, while caused by asbestos exposure, is due 
to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993).    

The Veteran claims his COPD and asthma were caused by 
asbestos exposure while in the military.  The Veteran's 
personnel records show that he served on the USS Cascade, the 
USS Navsta and the USS Lawe during service as a seaman 
apprentice and a seaman.  

In a June 2003 statement, a shipmate of the Veteran's stated 
that he "know[s] for a fact" that they were exposed to 
asbestos dust aboard ship because he helped wrap asbestos on 
pipes.  While the shipmate may have had duties that exposed 
him to asbestos, there is no documentation or objective 
evidence of record showing that the Veteran had a military 
occupation that exposed him to asbestos.  

With regard to current disability, the evidence of record 
shows that the Veteran currently suffers from COPD and 
asthma.  He was diagnosed as having asthma in April 1989 and 
COPD in June 2001.  There is no indication in his post-
service medical records that the Veteran's COPD or asthma was 
due to exposure to asbestos.  Therefore, as the record lacks 
evidence that the Veteran was exposed to asbestos during 
service or that his current breathing condition is related to 
asbestos exposure, his claim for a breathing condition 
secondary to exposure to asbestos is denied.  

In addition, there is no competent evidence which shows that 
the Veteran's diagnosed COPD or asthma was incurred during 
service on a direct basis.  As stated above, the first 
medical evidence of any treatment for a breathing problem was 
dated in April 1989 during treatment for complaints of 
coughing, wheezing, and shortness of breath.  Prior to that 
date, there is no record of any problems with breathing.  
This evidence comes approximately 29 years after service, and 
this lengthy period without treatment weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the service medical records are negative for any 
complaints, treatment, or findings of a breathing condition 
and the Veteran has not reported continuity of symptomatology 
since service.  There is also no competent medical evidence 
of record relating a breathing condition to any in-service 
disease or injury.  The Board therefore finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for COPD/asthma due to 
asbestos exposure during service.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Espiritu, 2 Vet. App. 492.  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). The issue on appeal is based 
on the contention that a pulmonary disability was caused by 
service, to include as due to exposure to asbestos.  In this 
case, when the Veteran's service and post-service medical 
records are considered (which indicate that the veteran does 
not have an asbestos-related pulmonary condition, and which 
does not contain competent evidence of a nexus between a 
pulmonary disability and the Veteran's service), the Board 
finds that the medical evidence outweighs the Veteran's 
contentions that he has a pulmonary disability that is 
related to his service. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2003.  Although the pre-adjudication 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the Veteran's current COPD and asthma may be associated 
with an established event, injury, or disease in service or 
otherwise associated with military service; there is no 
evidence of in-service exposure to asbestos.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for COPD/asthma as secondary to asbestos 
exposure is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


